EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1-OXLEY ACT OF 2002 In connection with the Quarterly Report of Freshwater Technologies, Inc. (the “Company”) onForm 10-Q for the period ending March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, D. Brian Robertson, Principal Financial Officer and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial position and results of operations of the Company. Date: May 13, 2011 /s/ D. Brian Robertson D. Brian Robertson Chief Financial Officer, Treasurer and Director (Principal Financial Officer and Principal Accounting Officer)
